ENTRY ORDER

                                            2020 VT 40

                          SUPREME COURT DOCKET NO. 2020-135

                                        MAY TERM, 2020

 In re Carrie J. Legus, Esq.                       }     Original Jurisdiction
 (Office of Disciplinary Counsel, Appellant)       }
                                                   }     Professional Responsibility Board
                                                   }
                                                   }     PRB DOCKET NO. 2020-102


                         In the above-entitled cause, the Clerk will enter:

       ¶ 1.    Respondent, Carrie J. Legus, is a lawyer licensed to practice law in the State of
Vermont. On May 8, 2020, Disciplinary Counsel filed a petition seeking the immediate interim
suspension of respondent’s license for reasons set forth below. Respondent was given the
opportunity to respond to the petition in writing and to appear at a hearing held by the Supreme
Court on May 21, 2020. Respondent did not file a written response or appear at the hearing.
Having reviewed the materials submitted by Disciplinary Counsel, we conclude that the
requirements of Administrative Order 9, Rule 18(A) are satisfied and we immediately suspend
respondent’s license to practice law pending final disposition of a disciplinary or disability
proceeding in accordance with Administrative Order 9, Rule 18(B). Respondent is directed to
comply with the notice requirements of Administrative Order 9, Rule 23.

        ¶ 2.    As set forth in the petition for immediate interim suspension, respondent was
charged with reckless endangerment after allegedly pointing a loaded firearm at a store clerk.
Respondent is representing herself in the criminal case and she has pleaded not guilty. Disciplinary
Counsel notified respondent by email and U.S. mail that a disciplinary matter had been referred to
her and opened based on the criminal charge. Several days later, Disciplinary Counsel left a
voicemail for respondent. She identified herself and asked respondent to contact her as soon as
possible. Disciplinary Counsel followed up with an email, flagged as highly important, reiterating
this information. Several days later, Disciplinary Counsel again left a voicemail message for
respondent and followed up with an email. She informed respondent that licensed attorneys were
required to respond to inquiries from Disciplinary Counsel and that the failure to do so could result
in the imposition of sanctions. Two days later, a call from respondent’s number appeared on
Disciplinary Counsel’s phone. When Disciplinary Counsel picked up the call, the person either
hung up or the call was dropped. Disciplinary Counsel immediately called back but no one picked
up. She left a third voicemail message for respondent, again requesting that respondent contact
her as soon as possible. As of May 21, 2020, the date of the hearing on the petition, respondent
had not contacted Disciplinary Counsel.

       ¶ 3.    Disciplinary Counsel argues that an immediate interim suspension is warranted
because respondent has “committed a violation of the rules of professional responsibility as
adopted by the Court” and she “presently poses a substantial threat of serious harm to the public.”
A.O. 9, Rule 18(A). We agree.
        ¶ 4.    Vermont Rule of Professional Conduct 8.1(b) prohibits a lawyer, “in connection
with a disciplinary matter,” from “knowingly fail[ing] to respond to a lawful demand for
information from . . . disciplinary authority.” While this rule “is subject to the provisions of the
[F]ifth [A]mendment of the United States Constitution and corresponding provisions of state
constitutions,” “[a] person relying on such a provision in response to a question . . . should do so
openly and not use the right of nondisclosure as a justification for failure to comply with this
rule.” Rule 8.1 cmt. 2. Administrative Order 9, Rule 7(D), also provides that “[d]iscipline may
be imposed for . . . [f]ailure to furnish information to or respond to a request from disciplinary
counsel . . . without reasonable grounds for refusing to do so.” The evidence here supports
Disciplinary Counsel’s assertion that respondent knowingly failed to respond to a lawful demand
for information.

        ¶ 5.    The record also supports Disciplinary Counsel’s assertion that respondent’s
behavior presents a substantial threat of harm to the public. Due to respondent’s failure to
communicate, Disciplinary Counsel cannot ascertain the nature of respondent’s practice or
determine if respondent has any active clients; she cannot determine if a disability investigation
should be opened; and she cannot assess how to protect the public. Respondent’s behavior has
significantly impaired Disciplinary Counsel’s ability to fulfill her obligation to protect the public
and it warrants the immediate interim suspension of respondent’s license to practice law. We note
that another court has reached the same conclusion under similar circumstances. See In re Liviz,
No. SJC-12732, 2020 WL 2375219, **1-2 (Mass. May 12, 2020) (affirming suspension of
respondent from practice of law for failure to respond to requests for information by bar counsel
during disciplinary investigation and explaining that respondent was suspended, not for conduct
under investigation, but rather for failing to cooperate, which itself constituted misconduct subject
to discipline under rules).

        Respondent’s license to practice law is immediately suspended pending final disposition
of a disciplinary or disability proceeding in accordance with A.O. 9, Rule 18(B). Respondent is
directed to comply with the notice requirements of A.O. 9, Rule 23.



                                                 BY THE COURT:



                                                 Paul L. Reiber, Chief Justice

   Publish
                                                 Beth Robinson, Associate Justice
   Do Not Publish

                                                 Harold E. Eaton, Jr., Associate Justice


                                                 Karen R. Carroll, Associate Justice


                                                 William D. Cohen, Associate Justice


                                                 2